CORRECTED OPINION

PER CURIAM.
Convictions and sentences thereon are affirmed, State v. Wilson, 686 So.2d 569 (Fla. 1996); Fenelon v. State, 594 So.2d 292 (Fla. 1992); Doctor v. State, 677 So.2d 1372 (Fla. 3d DCA 1996) rev. granted, 689 So.2d 1069 (Fla. 1997); Jones v. State, 466 So.2d 301 (Fla. 3d DCA 1985), approved, 485 So.2d 1283 (Fla.1986); Busch v. State, 466 So.2d 1075 (Fla. 3d DCA 1984); Brown v. State, 391 So.2d 729 (Fla. 3d DCA 1980), except that the sentences on the convictions for the counts of attempted second degree murder, upon the state’s confession of error, are reduced from 30 years to 15 years. And, as amended by this opinion, the convictions, adjudications and sentences are affirmed, which are: 30 years in state prison followed by 10 years probation with a special condition of 120 hours of community service for the conviction on the count of second degree murder, and the 3 convictions of attempted second degree murder shall carry sentences of *40615 years each. All sentences to run concurrently.
Affirmed as amended.